 

EXHIBIT 10.2

 

[image_002.jpg] 

 

EMPLOYMENT AGREEMENT

  

THIS EMPLOYMENT AGREEMENT is executed on the dates set forth below the
signatures hereon but effective as of January 1, 2016, and is by and between
Global Equity Partners Plc. domiciled in the United Arab Emirates, X3 Jumeirah
Bay Tower, Office 3305, JLT, Dubai (“Employer”), and Mr. Enzo Taddei a resident
of Dubai, U.A.E. (“Employee”).

 

1. Duties; Assignment

 

During the term of employment hereunder, Employee shall initially perform the
duties of Chief Financial Officer (CFO) of Employer, or such other duties as
assigned by and at the location determined by the Board of Directors of
Employer. Employee shall oversee the financial affairs of the Employer to the
best of his ability.

 

2. Compensation

 

In consideration of the services rendered by Employee to Employer hereunder,
Employer shall pay to Employee an annual salary of no less than $210,000,
subject to annual review and adjustment of no less than a 5% percentage
increase, if any, in the U.S. Consumer Price Index during such year (“Base
Salary”). This Salary shall be paid on a monthly basis to the employee or a
Company owned by the Employee at the option of the Employee.

 

3. Employment

 

Employer hereby employs Employee and Employee hereby accepts employment on the
terms set forth herein commencing on January 1, 2016:

 

  (a) Employment will continue for 36 months and until terminated as hereafter
set forth.         (b) Employer shall have the right to terminate this Agreement
and all of Employee’s rights shall thereupon terminate upon the disability (for
180 or more days, whether or not consecutive, in any 360 day period) of Employee
(“Disability”) and the Employer giving written notice thereof, and this
Agreement shall automatically terminate upon the death of Employee (“Death”).  
      (c) Employer shall have the right to terminate Employee’s employment (1)
for any reason or no reason with either (i) 60 days prior written notice of
termination or (ii) immediate notice of termination with an undertaking to
continue payment of Employee’s compensation under this Agreement for 90 days,
(2) at any time during the thirty six month period following the execution of
this agreement and with 30 days prior written notice or (3) for Cause (as
defined below), upon Employee’s receipt of notice thereof. As used herein,
“Cause” means (i) willful or serious misconduct or dishonesty in the performance
of, Employee’s duties hereunder or (ii) the indictment or conviction of Employee
for a felony under state or federal criminal laws. Upon the effective date of
termination specified in such notice, this Agreement shall terminate except for
the provisions, which expressly survive termination, and Employee shall vacate
the offices of Employer.

 



   

 

 

[image_002.jpg] 

 

  (d) Employee shall have the right to terminate employment hereunder by
providing 30 days written notice. Thereafter, this Agreement shall terminate
except for the provisions, which expressly survive termination.

 

4. Severance Payments

 

  (a) If employer terminates this Agreement for any reason other than
Disability, Death, Employee shall be entitled to receive, and Employer shall
make, the following severance payments:

 

(i) Continue to pay a sum equivalent to Twelve months’ salary.

 

  (b) If Employer terminates this Agreement by reason of the Disability of
Employee or if this Agreement is automatically terminated upon the Death of
Employee pursuant to Section 3(b), Employee or his estate shall be entitled to
receive, and Employer shall make, the following severance payments:

 

(i) continue to pay a sum equivalent to five years annual salary via the life
assurance scheme to be put in within the year 2016.

 

5. Expenses

 

Employer shall reimburse Employee’s expenses reasonably incurred in carrying out
his duties hereunder within 30 days of submittal of an itemized account of such
expenses together with such receipts and forms as are required by Employer’s
normal policies and practices. In the event of cash advances such reimbursements
will be credited against the advanced account.

 

6. Benefits

 

Employer shall provide and Employee shall be entitled to participate in an all
benefit plans and programs generally available to employees of Employer on the
same terms as other employees except as follows:

 

  (a) Vacation: Employee shall be entitled to four weeks paid vacation per year
scheduled at times mutually convenient to Employee and Employer. Employee shall
be entitled to carry over unused vacation days into the next year in accordance
with Employer’s policy, as modified from time to time. Employee shall be
entitled to all holidays as allowed to other employees of the Employer with
similar responsibilities.         (b) Life Insurance: The employee shall be
entitled a life insurance coverage equivalent five years of gross salary.

  



  - 2 - 

 

 

[image_002.jpg] 

 

  (c) Medical: The employee and his family shall be entitled to full health
insurance coverage by a reputable insurance company of the employee’s choice.  
      (d) Stock Options: The employee shall be entitled to stock options to be
agreed before June 30, 2016.         (e) Bonus: The employee shall have the
right to a yearly cash bonus, June of each year equivalent to 12% of the
stipulated annual gross salary         (f) Cash commissions: The employee will
have the right to 6% of all gross cash success fees earned by the Company during
the term of this employment agreement.

 

7. Confidentiality; Non-Disclosure

 

  (a) For the purpose of this Agreement, “Confidential Information” is defined
to include any information, designs, software, processes, practices, plans,
proposals, markets, pricing, personnel or financial or business information
relating to Employer, its affiliates (including the Subsidiary), and their
respective businesses, customers, suppliers, products or services, whether in
written, oral or other form. Confidential Information shall not include
information, which at the time of disclosure is in the public domain by
publication or otherwise through no fault of Employee, or information furnished
by a third party which was not received directly from Employer or otherwise
under an obligation of secrecy.         (b) At all times after the date hereof,
including after termination of this Agreement, Employee shall not, except with
the expressed prior written consent of Employer, directly or indirectly
communicate, disclose or divulge any of the Confidential Information or use any
of the Confidential Information for any purpose other than performance of his
duties hereunder.

 

8. Agreement Not to Compete

 

For so long as Employee is entitled to receive severance payments under Sections
4(a), 4(b) or 4(c), or (ii) for a period of one year from the effective date of
termination if Employee voluntarily terminates his employment hereunder or if
Employee is terminated by Employer for Cause, Employee agrees that he will not,
directly or indirectly, (1) be employed by, serve as a consultant or advisor to,
or have a material ownership interest in any corporation or other entity whose
business is competitive (as reasonably determined by the Board of Directors of
Employer) with the business of Employer, the Subsidiary or any of their
affiliates; provided, however that this clause (1) shall not prohibit any such
employment or other relationship with an entity which itself is not, but has a
separate corporate affiliate which is, engaged in such competitive business so
long as Employee does not provide services to, assist or advise such competitive
affiliate in any way, or (2) induce or solicit any other person who was employed
by Employer, Subsidiary or any of their affiliates at any time during Employee’s
employment by Employer to engage in any line of business competitive with that
of Employer, Subsidiary or their affiliates.

 



  - 3 - 

 

 

[image_002.jpg] 

 

9. No Conflicting Agreements

 

Employee represents and warrants that he is not a party to or bound by any
agreement or subject to any restriction arising out of any current or prior
employment or relationship which would be violated by his entering into and
performing his obligations under this Agreement, including, without limitation,
restrictions relating to non-competition or the protection of confidential
information.

 

10. Notices

 

All notices and other communication which are required or permitted hereunder
shall be given in writing and either delivered by hand or overnight courier
service or mailed by certified mail, return receipt requested, postage prepaid,
to the following addresses:

 

Global Equity Partners Plc.

 

X3 Jumeirah Bay Tower,

Office 3305, JLT,

Dubai, U.A.E.

 

Enzo Taddei

 

Golden Mile,

Building 6, Apartment 6701,

Palm Jumeirah,

Dubai, U.A.E.

 

11. Miscellaneous

 

  (a) This Agreement shall be binding upon, inure to the benefit of, and
enforceable by the successors and assigns of the Employer and the heirs, estate,
personal representatives and beneficiaries of Employee. The rights, obligations
and duties of the Employee hereunder shall be personal and are not assignable or
delegable in any manner whatsoever; provided, however, that this Agreement shall
be assigned to and assumed by the Subsidiary if and when required by Section 1.
        (b) The obligations of the parties in Sections 4, 7, 8 and 11 shall
survive any termination of this Agreement.         (c) This Agreement
constitutes the entire understanding of the parties with respect to subject
matter hereof, and shall not be modified, terminated or any provisions waived
orally, including this clause. Any such modification, termination or waiver must
be in writing and signed by each of the parties hereto.         (d) No failure
to exercise or delay in exercising any right, power or remedy hereunder shall
preclude any other or further exercise of the same or any other right, power or
remedy.         (e) This Agreement shall be construed and enforced in accordance
with the laws of the England and Wales.

 



  - 4 - 

 

 

[image_002.jpg] 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated below intending to be legally bound hereby.

 

Global Equity Partners Plc. Employee

  

/s/ Peter Smith   /s/ Enzo Taddei Peter Smith   Enzo Taddei CEO           Dated:
January 1, 2016   Dated: January 1, 2016

 



  - 5 - 

 

 